SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2012 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 8 Hapnina Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Solutions’ Implementation Expanded by Denver Regional Transport District(RTD) to Secure Mass Transit System, Dated April 11, 2012 Press Release: NICE To Participate In Two Customer Experience Events: As a Sponsor andPresenter at Frost & Sullivan Executive MindXchange 2012 and as a Sponsor and Panel Moderator at the Argyle’s Customer Care Leadership Forum 2012 in New York, Dated April 17, 2012 Press Release: NICE Opens New Practice Dedicated to Dodd-Frank Act and is Working with Leading Financial Services Firms to Address its Requirements, Dated April 19, 2012 Press Release: Alliance Data and NICE Receive Ventana Research 2011 Operational Leadership Award, Recognizing Success in Business and Technology, Dated April 23, 2012 Press Release: NICE Announces Finalists for 2012 Customer Excellence Awards to be Awarded at NICE’s Global Customer Conference, Interactions 2012, Dated April 24, 2012 Press Release: NICE Actimize Announces Hedge Fund Trading Compliance Solution, Dated April 30, 2012 Press Release: NICE’s New Banking Module Selected by Bank Mizrahi Tefahot to Secure its Branches and ATMs for Ensuring Regulatory Compliance, Dated April 30, 2012 Press Release: NICE Launches Mobile Reach – Redefines Customer Service Experience For Smart Mobile Devices, Dated April 30, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: May 1, 2012 EXHIBIT INDEX Press Release: NICE Solutions’ Implementation Expanded by Denver Regional Transport District(RTD) to Secure Mass Transit System, Dated April 11, 2012 Press Release: NICE To Participate In Two Customer Experience Events: As a Sponsor andPresenter at Frost & Sullivan Executive MindXchange 2012 and as a Sponsor and Panel Moderator at the Argyle’s Customer Care Leadership Forum 2012 in New York, Dated April 17, 2012 Press Release: NICE Opens New Practice Dedicated to Dodd-Frank Act and is Working with Leading Financial Services Firms to Address its Requirements, Dated April19, 2012 Press Release: Alliance Data and NICE Receive Ventana Research 2011 Operational Leadership Award, Recognizing Success in Business and Technology, Dated April 23, 2012 Press Release: NICE Announces Finalists for 2012 Customer Excellence Awards to be Awarded at NICE’s Global Customer Conference, Interactions 2012, Dated April 24, 2012 Press Release: NICE Actimize Announces Hedge Fund Trading Compliance Solution, Dated April 30, 2012 Press Release: NICE’s New Banking Module Selected by Bank Mizrahi Tefahot to Secure its Branches and ATMs for Ensuring Regulatory Compliance, Dated April 30, 2012 Press Release: NICE Launches Mobile Reach – Redefines Customer Service Experience For Smart Mobile Devices, Dated April 30, 2012
